Citation Nr: 0740241	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, to 
include whether the character of the appellant's discharge 
from his February 1, 1998 to October 18, 2001 term of service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits (except for under Chapter 17 of title 38 United 
States Code).


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
February 1995 and from February 1998 to October 2001.  He 
also apparently served for three years prior to his initial 
term, although this is not confirmed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 Administrative decision 
and an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran had two periods of active service.  The veteran 
served in the Army from January 1993 to February 1995 and was 
honorably discharged therefrom.  The veteran also served in 
the Army from February 1998 to October 2001.  However, the 
veteran's discharge for this period of service was issued 
under Other Than Honorable Conditions in lieu of a trial by 
court-martial.  A July 2003 Administrative Decision held that 
the period of service from February 1998 to October 2001 was 
dishonorable for purposes of VA benefits and that no 
compensation based on such service is payable.  See 38 C.F.R. 
§ 3.12(d) (2007).  Consequently, the RO did not consider that 
period of service with respect to in-service occurrence or 
aggravation of bipolar disorder in its April 2004 rating 
decision, which denied service connection for bipolar 
disorder.  

The veteran has appealed the April 2004 rating decision, 
contending that his bipolar disorder was present during his 
period of service from February 1998 to October 2001.  The 
veteran contends that he should be entitled to compensation 
for the period of service from February 1998 to October 2001 
because his mental disorder caused his discharge. 

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.12(c) (2007) and regulatory bars listed in 38 
C.F.R. 
§ 3.12(d).  38 C.F.R. § 3.12(d) provides that a discharge or 
release because of one of the following offenses is 
considered to have been issued under dishonorable conditions:  
acceptance of undesirable discharge in lieu of trial by 
general court-martial; mutiny or spying; offense involving 
moral turpitude (this includes, generally, conviction of a 
felony); willful and persistent misconduct; and homosexual 
acts involving aggravating circumstances and other factors 
affecting the performance of duty.

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b) (2007).  According to 38 C.F.R. § 3.354(a), 
definition of insanity, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(b) provides when a rating agency is concerned 
with determining whether a appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C. § 5303(b)), it will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) of 
this section.

The circumstances surrounding the veteran's discharge under 
Other Than Honorable Conditions are unclear.  The RO 
attempted to verify the facts and circumstances surrounding 
the veteran's discharge.  However, it was noted that such 
facts and circumstances are not a matter of the veteran's 
record.  The only evidence regarding the incident which led 
to the veteran's discharge are notations entered by a social 
worker at Dyess Air Force Base.  These notes indicate that 
while on temporary leave in San Antonio, Texas, the veteran 
refused to report to Ft. Bragg, North Carolina, where he was 
to be issued an Article 5.  Military police were sent to 
escort the veteran to the airport and it appears that he 
struck a member of the military police.  The veteran spent 
over five months in pre-trial confinement in North Carolina.  
Documents underlying this incident should be obtained.  In 
addition, the Board notes that a February 20, 2001 entry made 
by a psychologist at Dyess Air Force Base refers to an 
incident in which the veteran yelled at and chased a superior 
officer.  No further information about this incident is 
contained in the claims file.  To clarify the circumstances 
surrounding the veteran's discharge, as well as the veteran's 
behavior prior to his discharge, the veteran's personnel 
records and records his military justice file should be 
sought.  

The Board notes that it appears that not all of the veteran's 
service medical records for the service period of February 
1998 to October 2001 are contained in the claims file and 
there is no indication in the file that these service medical 
records are not available.  These records may contain 
information pertinent to the veteran's claim and should be 
obtained.  

It appears that the veteran may have private treatment 
records that are outstanding.  The record contains several 
references to a 1997 suicide attempt and subsequent 
hospitalization in Iowa.  However, no medical records from 
the years between service periods (February 1995 to February 
1998) are included in the record.  Because these medical 
records may contain information pertinent to the veteran's 
claim for service connection for bipolar disorder, they are 
relevant and should be obtained.

The veteran's mental health treatment records for his second 
period of service show that he sought counseling and 
treatment for psychiatric problems on multiple occasions from 
August 1998 to April 2001.  A psychiatric hospital discharge 
summary provided by the veteran indicates that he was 
hospitalized for treatment of depression on five occasions 
from the period of July 2000 to April 2001.  Various medical 
and clinical records indicate diagnoses of major depressive 
disorder, paranoid personality disorder, obsessive compulsive 
disorder, and bipolar disorder.  The medical evidence of 
record indicates that the veteran was suffering from a mental 
disorder during his period of service from February 1998 to 
October 2001.  The issue of insanity is clearly raised.  
However, there is no medical evidence of record that 
addresses the question of whether the veteran was insane at 
the time of the incident which led to his discharge.  
Therefore, a psychiatric examination should be conducted to 
address this question.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the RO requested a VA examination in April 
2004.  That examination, however, was canceled because of 
incorrect jurisdiction.  There is nothing in the record that 
indicates that another VA examination was ever scheduled.  
Because the veteran has not yet been afforded a VA 
examination with regard to his claim for service connection 
for bipolar disorder, it remains unclear to the Board whether 
this disorder had its clinical onset while he was in service 
from February 1998 to October 2001 or whether the disorder 
pre-existed this period of service.  The Board thus finds 
that a remand for an examination and opinion is necessary in 
order to fairly address the merits of this claim.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate service department offices, 
to obtain the veteran's service 
personnel records and military justice 
records from February 1998 to October 
2001.  All attempts to secure these 
records must be documented in the 
claims folder.

2.  Request all service medical 
records, including any Physical 
Evaluation Board records, for the 
veteran's period of service of February 
1998 to October 2001.  All attempts to 
secure these records must be documented 
in the claims folder.

3.  Request that the veteran provide 
identifying information regarding any 
psychiatric treatment obtained from 
February 1995 to February 1998, 
including his hospitalization in Iowa 
in 1997, and authorization to obtain 
medical records from these sources.  
After securing the necessary 
authorizations, request the veteran's 
medical records and associate them with 
the claims folder.

4.  After the above records have been 
obtained, schedule the veteran for a 
psychiatric examination to determine 
the nature, approximate onset date and 
etiology of any mental disorder which 
may currently be present.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the entire 
record and address all of the pertinent 
medical records and should address the 
following:

(a)  	What current psychiatric 
disorders are present?

(b) 	Was the veteran insane, as defined 
by 38 C.F.R. § 3.354(a), at the 
time of the incident leading to 
his discharge under Other Than 
Honorable Circumstances?

(b)  	Did the veteran's mental 
disorder pre-exist his service 
commencing in February 1998 and, 
if so, is it at least as likely as 
not (50 percent probability or 
greater) that the pre-existing 
disorder was aggravated or 
permanently worsened as a result 
of service?

(c)  	If the veteran's mental 
disorder did not pre-exist his 
service period of February 1998 to 
October 2001, is it at least as 
likely as not (50 percent 
probability or greater) that the 
disorder is related to the 
veteran's period of active service 
from February 1998 to October 
2001?   	
6.  Thereafter, readjudicate the issues 
on appeal.  If a determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
should be afforded the applicable time 
period in which to respond.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



